Citation Nr: 1111260	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-24 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected right ankle and right knee disabilities.

2.  Entitlement to service connection for a back disability, claimed as secondary to service-connected right ankle and right knee disabilities.

3.  Entitlement to service connection for calluses of the bilateral feet, to include as secondary to service-connected right ankle and right knee disabilities.

4.  Entitlement to service connection for plantar warts of the bilateral feet, to include as secondary to service- connected right ankle and right knee disabilities.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board remanded the issues of entitlement to service connection for a right hip disability, a back disability, calluses of the bilateral feet, plantar warts of the bilateral feet, and entitlement to a TDIU to the RO/AMC for further development in September 2009.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2009, the Veteran presented sworn testimony during a video conference hearing.  A transcript of the hearing has been associated with the Veteran's claims file.  In a February 2011 notice letter, VA informed the Veteran that the Veterans Law Judge who conducted his May 2009 hearing is no longer employed by the Board.  In a February 2011 response, the Veteran indicated that he would like to appear at a new video conference hearing at his local regional office before a Veterans Law Judge.  Therefore, the case is being remanded so that the Veteran can be afforded a new hearing in accordance with 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2010).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing before a Veterans Law Judge in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


